Name: Commission Regulation (EEC) No 2394/88 of 29 July 1988 amending Regulation (EEC) No 2352/87 as regards certain detailed implementing rules for the distillation provided for in Article 36 of Council Regulation (EEC) No 822/87 in respect of the 1987/88 wine year
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 205/80 Official Journal of the European Communities 30 . 7. 88 COMMISSION REGULATION (EEC) No 2394/88 of 29 July 1988 amending Regulation (EEC) No 2352/87 as regards certain detailed implementing rules for the distillation provided for in Article 36 of Council Regulation (EEC) No 822/87 in respect of the 1987/88 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Articles 6 (3) and 36 (6) thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2352/87 (3), lays down that any quantities of wine exported by 31 July 1988 are deducted from the quanti ­ ties subject to the obligation to distill ; whereas certain traders have experienced difficulties in completing all the exports planned within the time limit set ; whereas this time limit should, therefore, be extended and certain of the dates laid down should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ), (2) and (3), and Articles 8 (2) and 13 of Regulation (EEC) No 2352/87, '31 July 1988' is hereby replaced by '22 August 1988'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 198 , 26 . 7 . 1988 . 3 OJ No L 213, 4. 8 . 1987, p. 17 .